Citation Nr: 0517037	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.  
He also had periods of service in the U.S. Army Reserve and 
National Guard from May 1956 to April 1960.  The claims on 
appeal arise from his period of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran offered testimony at the RO before a Member of 
the Board of Veterans' Appeals in January 2004.  A transcript 
of that hearing is in the claims file.  In August 2004, the 
Board remanded the case to the RO in order to obtain 
additional medical records and to accord the veteran an 
examination.


FINDINGS OF FACT

1.  Complete service medical records for the veteran are not 
available, having presumably been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  All 
attempts to obtain additional service medical records have 
been unsuccessful.

2.  Competent medical evidence of record does not demonstrate 
a relationship between the veteran's current low back 
disorder and his active service. 

3.  A chronic low back disorder was not identified during the 
veteran's military service.  A back injury and 
hospitalization subsequent to separation from service in 1956 
was the result of an injury sustained after discharge from 
service.  

4.  A chronic right knee disorder was not identified during 
the veteran's military service or until many years thereafter 
and there is no competent evidence linking the current 
chronic right knee disorder to his active military service


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

2.  A right knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claims by correspondence dated in March 2001 and August 2004.    

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the March 2001 letter, that 
his claims were going to be reconsidered under the VCAA, and 
what information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  

He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The RO 
requested that the veteran clarify the nature of the benefits 
sought.  

The letter advised him what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.  The rating decision 
in July 2002 readjudicated his claims under the VCAA.  
Subsequently, the Board notes that the VCAA "fourth 
element," was addressed by the RO in an August 2004 letter.    

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, is 
unobtainable.  Unfortunately, complete service medical 
records (SMRs) could not be obtained.  Attempts to obtain 
SMRs for the veteran revealed that additional SMRs were 
unavailable.  The RO contacted the NPRC in St. Louis, 
Missouri, which is a military records repository.  The NPRC 
indicated that the veteran's SMRs were presumed to have been 
destroyed in a fire at that facility in 1973. 

In such cases, in addition to the duties imposed by the VCAA, 
VA's duty to assist is heightened and includes an obligation 
to search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). The veteran did not supply or 
identify any additional relevant records.  In addition during 
the January 2004 Travel Board hearing the veteran testified 
that he had not sought treatment or reported any low back or 
right knee injury in service.  As such, no further 
development can be conducted, and even the heightened duty 
present in cases where records were destroyed by the fire at 
NPRC has been met.

The only available service records for the veteran is a 
report of separation, DD Form 214, and a May 1956 separation 
examination which was silent as to any low back or right knee 
injury in service.

The RO also obtained records of private doctors the veteran 
cited as supportive of his claims.  In addition the RO was 
able to obtain VA hospital records from a May 1956 
hospitalization, less than a month after separation from 
service.  The veteran presented testimony before a Member of 
the Board in January 2004, and he was also afforded a 
comprehensive VA examination in November 2004. 

As will be explained in more detail below, the Board finds 
that further development is not needed in this case with 
respect to the issues on appeal because there is sufficient 
evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria.  Basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Background.  The veteran served on active duty from May 1954 
to May 1956.  The only service medical record on file is a 
May 1956 physical examination report at the time of 
separation from service, which is silent as to any right knee 
or low back disorder and indicates a normal examination.  
Regardless of multiple search requests, the RO has not been 
able to locate any additional SMRs for the veteran, and the 
records are presumed to have been destroyed in the fire at 
the NPRC in 1973. 

The veteran filed a claim in April 1999 for service 
connection for a right knee injury and a back injury.  He 
reported that he injured his right knee while playing 
football during service.  He did not indicate that he 
suffered any back injury at that time, but alleged that his 
current back condition may be secondary to the claimed right 
knee injury.  He did not report or receive any treatment for 
a right knee or low back disorder during service.  
Subsequently about 2 weeks after discharge he was treated for 
a back injury at the VAMC Shreveport.  

In May 1999 records were requested from the VAMC Shreveport 
for the period May 1956 to May 1957.  There were no records 
found for this date.

A May 1999 buddy statements noted that in August 1954 while 
practicing for a touch football game, the veteran "fell on 
his knee and jammed his back."  Later after being shipped to 
Japan, while playing softball he complained, "about a sharp 
pain in his lower back."

In an October 1999 letter the RO notified the veteran that 
his service records may have been destroyed in a fire at the 
military records storage facility.  He was asked to supply 
additional information to assist the RO in reconstructing his 
claims file. 

In an April 2000 rating action, service connection was 
denied, as not well grounded, for a right knee disorder and a 
low back disorder.  In making that determination the RO noted 
that the records did not reveal the conditions were incurred 
in service.  In addition the May 1956 separation examination 
was silent for any complaints, treatment, or injuries during 
service, and there was no link between any current 
disabilities and service.

In a March 2001 letter the veteran was notified that under 
the VCAA, the RO was required to review certain previously 
denied cases (including his case) which had been denied as 
not well grounded.

By rating action in July 2002 service connection was denied 
for a right knee disorder and a low back disorder.  In making 
that determination the RO noted that the records did not 
reveal that the conditions were incurred in service.

In a January 2003 medical report, William W. Fox, III, M.D., 
noted that the veteran was 67 years old.  He complained of 
intermittent low back pain.  Dr. Fox noted that he performed 
back surgery on the veteran in 1991.  The veteran gave a 
history of hurting his back while lifting in the military.  
He had developed back and leg pain by the time he was seen by 
Dr. Fox in December 1991.  In the current examination, he 
noted that his back still hurt but he did not have much leg 
pain anymore.  Dr. Fox opined that:

I feel like this man has a military-induced low back 
pain, which has started with him and slowly progress and 
degenerated into an extruded or ruptured disc at the L5-
S1 area on the right.  He also has marked degeneration 
of the L5-S1 disk, which also go along perfectly with a 
chronic back injury.

In a January 2004 hearing, the veteran testified that he 
injured his knee and back at Ft. Lee, Virginia in November 
1954 while playing touch football.  He did not request or 
receive any treatment during service for his injuries.  He 
first received treatment in 1956 in the same month he was 
separated from service at the VA Hospital in Shreveport.  The 
representative noted that attempts to get these records 
failed and VA had been informed that they do not exist and 
have been destroyed.  Since his initial treatment within the 
first month out of service in 1956 he reported receiving 
continuous treatment.  He had been treated by a Dr. Lloyd A. 
Murdoch whose clinic closed in 1969 and all his records were 
destroyed.  Likewise he was treated by a Dr. Alian whose 
clinic closed in 1973 and all his records were also 
destroyed.  He was in the reserves until 1960 but did not go 
on active duty for 2 weeks during the summers.  During this 
period he never sought any medical treatment. 

The representative again noted that the veteran was in the 
hospital within a week after being released from service in 
1956.  The veteran testified that the VA Hospital sent an 
ambulance to pick him up.  He stated that he was afraid to 
move, "I walked --  stepped in the house of my brother up on 
Sherwood Circle in Shreveport and when I stepped in it, I 
stumbled for some - he had a little piece of rug or something 
and I just stumbled a little bit.  And when I did that, I 
just went down.  I laid there."  He was treated at that time 
only for his back.  The clinics which were now closed also 
treated him primarily for his back.  He could not recall any 
diagnoses.  

He noted that he applied for VA benefits after his back 
finally gave out and the doctor who operated on him in 1991 
told him that he might be eligible for VA benefits.  The 
representative noted that a VA examination had never been 
afforded to the veteran and requested an examination.

In August 2004 the Board remanded this case for a VA 
examination.  In addition further attempts were made to 
obtain service, VA, and private medical records.

In August 2004 a copy of the May 1956 VAMC hospitalization 
report was obtained.  This report noted that the veteran was 
admitted on May 24, 1956.  (He had been separated from 
service on May 2, 1956).  He reported to the examiner that he 
was reaching in the icebox and slipped, apparently straining 
his lower back.  He had acute pain in the lower portion of 
the back which made him unable to bend over without pain.  
The examiner noted that the available records did not 
indicate service connection.  He was treated and released 
after 4 days.  The final diagnosis was acute lumbosacral 
strain, treated and cured.

In a November 2004 VA examination, the examiner noted that 
the veteran was 69 years old.  He reported serving in the 
army from 1954 to 1956.  He stopped working at age 59 because 
of low back pain.  He also complained of right knee pain 
which he rated as 5 on a scale to 10.  The knee was positive 
for weakness, stiffness and swelling, instability, locking, 
fatigability, and lack of endurance.  He had no redness or 
heat in the knees, and he had no flare-ups.  The pain was 
constant.  He did not wear corrective shoes and never had any 
knee surgery.  

The examiner noted both knee joints were not painful on range 
of motion (ROM).  He was not additionally limited by pain, 
fatigue, or weakness, or lack of endurance.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, tenderness, redness, heat, abnormal movement, or 
guarding.  There was apparent weakness with walking because 
of his low back disorder.  He had a right-sided limp due to 
his low back disorder.  There were no callosities, 
breakdowns, or unusual shoe-wear pattern to indicate abnormal 
weight bearing.  There was no ankylosis, or evidence of 
inflammatory arthritis, and both legs were of equal length.  
ROM of the knees was to 140 degrees.  Medial and lateral 
collateral ligaments were intact, and medial and lateral 
meniscus tests were negative.  The knees were stable. The 
diagnosis was degenerative arthritis knees, bilaterally.  The 
examiner opined that the veteran's right leg condition was 
not caused by/or as a result of military service or any 
injury he had in military service.    He further noted that:

There is no evidence that the veteran was 
ever treated for or diagnosed for any 
knee condition while in the military 
service.  The veteran was hospitalized 
shortly after being discharged from the 
military at Shreveport VA Hospital, this 
was in 05/28/1956.  The physical 
examination and hospitalization does not 
reflect any complaint of any right leg 
condition.  Therefore, I can only 
conclude that there is no evidence that 
he was ever diagnosed or treated for a 
right knee condition in 05/56.  I can 
only conclude that the right knee 
condition is not related to military 
service nor did it occur shortly after 
military service.

Regarding the low back disorder, the examiner noted that the 
examination revealed a flat lumbosacral area and well healed 
14 cm. x 0.5 cm. lumbosacral scar.  Lumbar forward flexion 
was to 80 degrees, extension backwards, lateral flexion, and 
rotation were all to 20 degrees. The cervical and lumbar 
spines were not painful on ROM.  He was not additionally 
limited by pain, fatigue, or weakness, or lack of endurance.  
There was no objective evidence of painful motion or spasm.  
There was apparent weakness with repetitive motions.  There 
was some tenderness and flattening in the lumbosacral area.  
The musculature of the back was normal as was a neurological 
examination.  There was no atrophy of the arms or legs.  
Straight leg raising was negative and the veteran could heel 
and toe walk without difficulty.  He had a history of 
intervertebral disc syndrome with sciatica since 1991/1992 
and back surgery at that time.  Since then he has had 
persistent numbness to the lateral portion of the right leg.  
The examiner opined that the veteran's low back disorder was 
not caused by or as a result of military service or any 
incident that occurred in military service or related in any 
way to his military service.  The diagnosis was SP partial 
hemilaminectomy and discectomy L5-S1 and right foraminotomy 
L5-S1 with radiculopathy and slight weakness right leg.  He 
further noted that:

The veteran does not have any record of 
treatment for a low back condition or 
right knee condition while in the 
military service.  The veteran states 
that he never asked for treatment for any 
right knee condition or low back 
condition, .......  The veteran states that 
he did complain shortly after leaving the 
service and was hospitalized at the VA 
Medical Center in Shreveport and was 
treated for a low back condition.  
However, in reviewing these records that 
the veteran reflects specifically his 
hospital report dated 05/28/56, which is 
his discharge summary and also reviewing 
his physical exam, which was related to 
this hospitalization, the report 
indicates that he was reaching into the 
ice box and slipped and strained his 
lower back.  The available service 
records do not indicate service 
connection for the back.  X-rays taken 
during this hospitalization showed the 
lumbar spine had no abnormality.  The 
final diagnosis was acute lumbosacral 
strain, treated and cured.  

Furthermore, the physical examination 
related to this hospitalization, did not 
show any neurological deficits.  His C-
file later reflects it in the 1991-92 
period when he was being treated by Dr. 
Fox and this was the first evidence that 
I see where he had a medical diagnosis of 
herniated disc and this is the first time 
that disappears [should read this 
appears].  I also see remarks by various 
buddy statements that indicate that he 
had complained of back condition prior to 
him having surgery, but I still do not 
see any evidence that he was ever treated 
for or diagnosed with a back condition 
while in the service and the only 
evidence of the back condition, which 
occurred shortly after service was acute 
lumbosacral strain, which he was treated 
and which was cured.  Therefore, I see no 
evidence in his C-file, service medical 
records or VA Hospital report that would 
indicate that he ever had a disc 
herniation or radiculopathy during 
military service or shortly thereafter 
military service.  I can only conclude 
that his herniated disc condition 
occurred decades after military service 
and was not related to military service.

The claims file contains extensive medical records including 
the following medical records from Dr. Fox: 

A report that the veteran had been seen on December 3 
and 9, 1991 for his back and right leg and scheduled for 
lumbar laminectomy and discectomy surgery.  

A hospital discharge report from December 11-13, 1991 
noting that the veteran underwent surgery for a 
herniated L5-S1 disc, right.  

An initial physical therapy evaluation in January 1992 
from Keith Broussard, physical therapist noting that the 
veteran was post operative from disc surgery and 
referred for treatment by Dr. Fox.  Further the veteran 
reported that he injured his back in a falling accident 
on December 2, 1991.  He was examined the next day and 
underwent surgery.

The claims file also contains several buddy statements, 
including: 

A March 2001 buddy statements noting the writer 
beginning in 1980 on assisted the veteran with odd jobs 
around the farm because of his back pain and weakness in 
the legs.  Further on or about December 1991 the veteran 
fell and injured his back requiring emergency surgery.  

A March 2001 buddy statements noting that from 1960 on 
he observed the veteran had severe back pain and was 
bedridden at times.  He assisted the veteran with his 
farm from about 1973 for 20 years until he became 
disabled.

An October 2001 buddy statements noting that the writer, 
who became employed by VA in February 1956, knew the 
veteran prior to his entry into service.  He noted the 
veteran was admitted in May 1956 to the VA Medical 
Center and treated 4 days for a back condition.

Analysis.  The veteran's complete service medical records are 
not available and appear to have been lost in the fire at 
NPRC in 1973.  However even if they still existed they 
apparently would not contain any evidence to support the 
veteran's claims as he testified that he never complained of 
or requested treatment in service for a right knee or lower 
back injury.

The first post service evidence of a back injury was on May 
24, 1956, just days after separation from service.  However, 
recently obtained VA hospital records of this injury reveal 
that he reported straining his back while reaching into an 
icebox.  The examiner at the time further noted that there 
was no indication of any service connected condition.  
Subsequently, he was not treated for any back disorder until 
December 1991 when he underwent back surgery for a herniated 
disc after a falling accident.  

While the first post-service evidence of treatment for a low 
back disorder was just days after separation from service, 
this was clearly shown by the records to have been caused by 
a post service accident.  In any event this was acute, 
transitory and resolved.  The next evidence of any back 
disorder is not until December 1991, over 35 years after 
separation from service.  At that time the veteran reported 
to his therapist that he injured his back in a fall.  
Regarding a right knee injury there is no evidence of any 
right knee disorder until after the 1991 falling injury.  The 
veteran is currently diagnosed with degenerative arthritis of 
both knees and SP partial hemilaminectomy and discectomy L5-
S1 and right foraminotomy L5-S1 with radiculopathy and slight 
weakness right leg.  

In a January 2003 medical report from Dr. Fox, he noted that 
he performed back surgery on the veteran in 1991.  Dr. Fox 
opined that:

I feel like this man has a military-induced low back 
pain, which has started with him and slowly progress and 
degenerated into an extruded or ruptured disc at the L5-
S1 area on the right.  He also has marked degeneration 
of the L5-S1 disk, which also go along perfectly with a 
chronic back injury.

Curiously, Dr. Fox completely neglected to comment on the 
physical therapist's report contained in his own medical 
records which clearly state that the veteran reported that he 
injured his back in a falling accident on December 2, 1991, 
examined the next day and scheduled for surgery.  This 
contradiction without other rationale renders this opinion of 
little probative value.

The VA examiner in November 2004 offered a medical opinion 
noting that there was no evidence that the veteran was ever 
treated for or diagnosed for any knee condition in service.  
He noted the veteran was hospitalized shortly after being 
discharged from the military in May 1956 and the 
hospitalization records did not reflect any complaint of any 
right leg condition.  He therefore concluded that the right 
knee condition was not related to military service nor did it 
occur shortly after military service.

Regarding the low back disorder, the examiner opined that the 
low back disorder was not caused by or as a result of 
military service or any incident that occurred in military 
service or related in any way to his military service.  He 
based his opinion on the fact that the veteran had no record 
of treatment for a low back condition while in the military 
service, and stated that he never asked for treatment for any 
low back condition.  While, he was hospitalized and treated 
for a low back disorder shortly after leaving service, the 
records reflects that he reported injuring his back while 
reaching into an ice box, slipping, and straining his lower 
back.  

The first time any evidence appeared that the veteran had a 
medical diagnosis of herniated disc was in 1991-92 when he 
was being treated by Dr. Fox.  Therefore, he concluded that 
the low back disorder occurred decades after military service 
and was not related to military service.

In the opinion of the Board, the low back and right knee 
disabilities currently identified are too remote in time to 
support a finding of in-service onset, particularly given the 
fact that the veteran was examined upon separation, and 
within one month after service in the Shreveport VA Hospital 
and no chronic low back or right knee disability was 
identified.  Additionally, the multi-year gap between 
military discharge in 1956 and the earliest post-service 
evidence of any current chronic low back or right knee 
disability weighs against the veteran's claims.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
conclusions from the November 2004 VA examination are more 
probative and persuasive than the opinion offered by Dr. Fox 
in the January 2003 letter.  The VA opinion is based on 
extensive evaluation and a complete review of the claims 
folder, including the VA and private medical records 
discussed above.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a low back disorder, and a right knee disorder.  38 
U.S.C.A. § 5107(b).

The record also contains a buddy statement attesting to the 
fact the veteran, "fell on his knee and jammed his back," 
in August 1954, and several lay statements attesting to the 
fact that the veteran was observed to have a low back 
disorder several decades after service.  While these 
statements are competent to attest to matters susceptible to 
lay observation, they are not competent to provide opinions 
concerning matters requiring medical expertise. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
statements are not competent to establish that the low back 
disorder and the right knee disorder were incurred during 
service or within any presumptive period after service.  

In sum, the Board places great probative value on the medical 
evidence of record and the November 2004 VA examination, the 
lack of post-service treatment for chronic low back and/or 
right knee conditions until December 1991, and the absence of 
persuasive medical evidence establishing a nexus between 
military service and the veteran's current complaints.  As 
such, the claims for service connection for low back, and 
right knee disabilities must be denied.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a right knee disorder is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


